IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44681

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 614
                                                )
       Plaintiff-Respondent,                    )   Filed: October 6, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
IMA ADELE EVANS,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order relinquishing jurisdiction and sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Ima Adele Evans pleaded guilty to possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(c)(1). The district court imposed a unified seven-year
sentence, with three years determinate. The district court retained jurisdiction, and Evans was
sent to participate in the rider program. After Evans completed her rider, the district court
relinquished jurisdiction. Following the order granting Evans’ petition for post-conviction relief,
the district court entered an amended order relinquishing jurisdiction. Evans appeals, claiming
that her sentence is excessive and constitutes an abuse of discretion and that the district court
erred by relinquishing jurisdiction.




                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Evans has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Evans also contends that her sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007). The record does not indicate that the district court abused its discretion in
sentencing.
       The order of the district court relinquishing jurisdiction and Evans’s sentence are
affirmed.




                                                   2